Title: To James Madison from William C. C. Claiborne, 5 November 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


5 November 1802, “Near Natchez.” Sends such information as he has been able to collect in reply to JM’s inquiries of 26 July. In conformity with JM’s request, land claimants of the descriptions mentioned were invited by public advertisement to file “the particular Authority and extent of their respective claims, and the chain of Title derived to the present claimants from the Original Title” before proper county officers and court clerks prior to 1 Nov. He had hoped that acquiescence with this invitation would have provided grounds for accurate estimates but has found the returns to be not so general as he had wished. A few claimants, who he believes have legitimate titles, failed to state them “either thro’ inattention, or from an unaccommodating disposition.” Some with weak claims probably avoided exhibiting them from an unwillingness to expose the weakness, believing reports “which some designing characters circulated with industry” that the call for titles was intended to work immediate injury. Having thus warned JM that the return of claims [not found] accompanying this letter is not complete, he will answer JM’s queries in order.
The quantity of land to which Indian title has been relinquished cannot be correctly ascertained until the boundary between the U.S. and the Choctaw territories, which “will shortly be executed” under the direction of General Wilkinson, is completed, but conjectures that there may be on the Mississippi 2,500 square miles, or 1,600,000 acres, comprehending the counties of Adams, Claiborne, Jefferson, and Wilkinson, and on the Mobile there may be 4,600 square miles or almost 3,000,000 acres, composing all of Washington County. The “greater part” of the land on the Mississippi is fertile “and well adapted to cultivation,” but almost 2,000,000 acres of Mobile land are pine barrens, “little of which is susceptible of culture.” Is informed the balance is supposedly good land, most of which “may be cultivated to advantage.” Encloses a small map of settled land adjoining the Mississippi (no. 1) [not found] and a map of land in Washington County to which the Indian claim is extinguished (no. 2) [not found]. Will class the claims recognized by the second article of the agreement with Georgia under three heads: (1) “Grants to persons, who were actual settlers, within the ceded Territory, on the 27: of October 1795, legally and fully executed, prior to that day by the former British Government of West Florida”; packet (A) [not found] contains these claims; (2) “Grants to persons who were actual settlers within the ceded Territory on the 27: of October 1795, legally and fully executed prior to that day, by the Government of Spain, (this species of Titles is numerous)”; packet (B) [not found] contains all of these that were filed; and (3) “Claims of persons who were settlers within the ceded Territory, on the 27: Oct: 1795, derived from actual surveys or settlements made under the law of Georgia, passed February 7: 1785, commonly called the Bourbon Act”; packet (C) [not found] contains these claims. Few of this class have been surveyed as it would have been unsafe to do so under the Spanish government, but the owners rely on settlements formed with verbal permission from the then existing government and the invitation held out by the state of Georgia in the Bourbon Act. “Among the titles recognised in the agreement of compromise with Georgia, there will arise a few which clash, (viz) lands claimed by different persons under British and Spanish titles who were both settlers in the Territory on the 27: of Oct: 1795.” This is because the British proprietor either did not reside in the territory or, if present, did not comply with the conditions of his patent at the time of the Spanish regrant. Has tried to learn how grants were made under the British and Spanish governments. The British grants were occasionally conferred by the king himself “for some signal services rendered by an individual” but were usually issued by the governor of West Florida, in which case the applicant petitioned the governor and council. When the petition was granted, the governor gave an order called “the Warrant of Survey” to the surveyor general. After the survey was completed and returned to the secretary’s office, the patent was issued. Because of delays in the office “and in some instances by reason of the Spanish Conquest of Florida,” people who had obtained warrants and paid for surveys frequently never acquired complete patents. Encloses a copy of a British patent (no. 3). The manner of obtaining titles under the Spanish was similar to the second British method. The applicant petitioned the governor general of Louisiana or the governor at Natchez. If the petition was granted, a written order, called a warrant, was given to the surveyor general for survey, and it put the petitioner in possession of a certain quantity of designated land. On the return of the survey to the office of the secretary for the Louisiana province at New Orleans, a formal patent with the plat and certificate of survey prefixed was issued, signed by the governor general of the province. Here also, delays in the intermediate steps sometimes prevented people with warrants of survey who were in complete possession of the land from obtaining perfect patents. Encloses copies of a petition, warrant of survey, and Spanish patent (no. 4).
Now proceeds to other claims not recognized in the compromise agreement about which JM requested information. Cannot find any claims to land now occupied by the purchasers or persons claiming under them grounded on the alleged grants from Georgia following the Bourbon Act. Encloses copies of a 1 Oct. 1799 letter from Boston on the subject of the Georgia sale from some self-styled “Agents for the proprietors of Georgia lands,” addressed to “some respectable citizens in this Territory,” and the reply (nos. 5 and 6) [not found]. No title derived under the French government prior to 1763 has been filed, and he has it “on good authority” that no claims on behalf of “Ancient French proprietors” ever appeared under British or Spanish administrations, frequent contests between the French and “the Natchez Aborigines” having caused the French to abandon their agricultural possessions in the region “long before the peace of 1763.” No claims have been filed that were granted under British or Spanish rule prior to the treaty of 1795 but were unaccompanied by settlement in the ceded territory by the treaty date. “Nor is it probable there are many such of Spanish Origin. But it is a matter of great notoriety, that British claims of this species are numerous. By far the greater part of the valuable improvements and plantations in this Territory, is made upon lands heretofore granted by the ⟨Brit⟩ish Government of West Florida, but which were regranted by the Spanish Government.” Notes that the Spanish allowed two or three years beyond the time granted in the treaty of 1783 for the British “to sell, convey or settle their lands” before they began regranting land which formerly belonged to British subjects. There are three types of claims made under the Spanish grants after the treaty of 1795: (1) those where patents were issued after the treaty on Spanish warrants of survey made before the treaty; (2) those where both the warrants and patents were subsequent to the treaty; and (3) those where both the warrants and patents were subsequent to the treaty but antedated to make them appear to be prior to the treaty. Understands that many patents of the first type were issued but few were filed. Warrants obtained from the Spanish government accompanied by an actual survey and settlement were recognized by Spanish custom as good titles even before the issuance of patents. Claimants in this situation “were of⟨ten⟩ not anxious about obtaining their Patents,” which could be procured at any time as a matter of course, and the treaty caught many in possession of incomplete rights. Some obtained patents from the Spanish office, which remained open after the treaty. Others saw such patents as granting no additional security and “trusted entirely to the justice and liberality of the United States to make valid in law, what they considered a perfect equitable title.” Only “four or five” of the second type of claim have been returned. “Some men in favor with the Spanish Officers and trusting to the temporary continuance of the Spanish Courts and Government acquiesced in by the people, and Commissioner Ellicot, and Lieutenant Pope, the only representatives of the United States then present, received titles for land, which were dated agreeable to the true time of receiving them. The number of these claims is uncertain, but said not to be numerous.” Although no claims of the third kind have been filed, “no doubt is entertained here of their existence. They are reported to be of great extent, and are supposed to cover much valuable land near the settlements.” Regarding claims founded on the third section of the Bourbon Act, many people who settled and improved vacant land after 1795 believe they will have preference when the land office is opened. Although the act was repealed by Georgia in February 1788, the repeal was probably “but partially known” because of poor communications between Georgia and the Mississippi territory and some people may have acted under the invitation given them in the act. It is impossible “to form accurate estimates” of the quantity of land covered by claims under article 2 of the compromise and under other claims, but the best information he can obtain indicates that there cannot be more than 400,000 acres on the Mississippi covered by claims falling under article 2 of the compromise. Can hazard no opinion of private claims on the Mobile until the Washington County returns are received. Understands that “besides a large Tract of Pine Barrens, there is some valuable lands” remaining to be disposed of by the U.S. In order to inform JM more fully of “the true state of land claims in this Territory,” he has forwarded all received returns “carefully filed under their different classes” [not found]. Among them are some that cannot be included in any of the descriptions JM listed. “The titles for instance by Spanish Warrants of Survey & possession without Patents m⟨ay⟩ be viewed as of this kind.” Notes that these titles are “esteemed here as very strong in an Equitable point of view.” Is “well informed” they were considered legal under the Spanish government, “and by custom the proprietor was authorized to sell after three years occupancy.” JM will observe that a great portion of the present population of the territory consists of “Citizens who have formed settlements on vacant lands.” There are over 700 such heads of families in Jefferson, Adams, Wilkinson, and Claiborne Counties; their wives and children amount to upward of 2,000. “I do sincerely hope that these Citizens may be secured in their improvements, and that the government will sell out the Vacant land in this district upon moderate terms and in small tracts to actual settlers: If this policy be not observed, much distress will attend many of the settlers and the certain effect will be their leaving the Territory in disgust, to become subjects in a Country, where heretofore, the most flattering invitations have been offered to the poorer class of industrious Citizens, by bestowing, upon every applicant, without price, portions of the richest lands, proportioned to the extent of his family. The present farms of these settlers would probably fall into the hands of rich speculators, either in this District, or from the United States. Thus we may lose a considerable portion of our present population, and the further encrease of our numbers [be] retarded, by the best and most convenient spots being monopolized by me⟨n po⟩ssessing large tracts of unoccupied lands. The consequence would be that this most distant and infant settlement of the United States, at present insulated and defenceless, would be rendered more weak and defenceless, by the banishment of the poorer Class of White Citizens, and the introduction of a few wealthy characters, with a large encrease of negroes, a description of inhabitants, already formidable to our present population.”
Adds in a note that he has not received a return of the claims filed in Washington County. Adds in a second note that claims filed by those who were actual settlers on 27 Oct. 1795 and have full and legally executed patents are for 52,754 acres under British grants and 190,406 acres under Spanish grants. Claims under Spanish patents dated after 27 Oct. 1795 by those who were settled then amount to 8,980 acres. Claims under British warrants without patents by those settled on 27 Oct. 1795 amount to 10,900 acres. Claims under Spanish warrants of survey and possession by those who were actual settlers on 27 Oct. 1795 are for 21,203 acres. These claims are in packet (D) [not found]. Notes that there are about 130 heads of families who were settled on vacant land on 27 Oct. 1795 and now claim a right of occupancy under the Bourbon Act and about 700 heads of families who settled on vacant land after 1795 “and made considerable improvements.” Further adds that “should the contemplated changes in the masters of Louisiana take place,… our new neighbours, with a large extent of Vacant Country to settle, may also offer great encouragement to emigrants.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 12 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:211–21. Enclosures not found, but see nn. 4 and 5.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:425–27.



   
   See Claiborne to JM, 12 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:572–73 and n., n. 2).



   
   On 17 Oct. James Wilkinson had signed a convention with the Choctaw Indians agreeing to mark and establish the boundary line between the Choctaw Nation and the U.S. (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Indian Affairs, 1:681–82).



   
   A copy of the British patent Claiborne enclosed, granting 3,000 acres to Daniel Clark, is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:137–38.



   
   The petition of Charles Howard, the responses of Governors Gayoso and Carondelet, a certificate of survey for Ebenezer Dayton, and Carondelet’s patent to Dayton are printed ibid., 1:138–39.


